 

, Case’ 1:19-cv-00392-BYP Doc #:6 Filed: 05/21/19 1 of 2. PagelD #: 37

a STATES DISTRICT He
NOR THEN DISTRILT DE DF rat men
HS ~ DIVIST

 

 

 

 

 
 

“rare, ‘nxt id

* Plt i ee
—___UNTTE D am 5 6 MARSHALS SRE Fel

Defendants...

 

 

 

 

 

 

 

 

He be To H

 

— “CHB No 190-0892 OC
— dUDBE. PEARSON
al MOTION FOR LEAVE TO EAM ENDED
C LEAF METLEA , —

J pore jpous thy Plaint i F Maurice.6i snele, before -
This | ea e Court, res Pectrully. requesting. .
e. hie a ame ended Complaint

let te i ube pnt 7

     

 

 

 
 

Case: 1:19-cv-00392-BYP Doc #:6 Filed: 05/21/19 2 of 2. PagelD #: 38

CERTIRIOATE OFSERIGE

 

 

 

j ‘

 

 

         
    

ionon
Wh and
cdl nPlaint was berth.
s the OFFice of the, Cl eck. Hf 5, Districk Couch.
aN ‘si hic 6 BOL West Superior avenue,
= Clevelan mn 0. 2 A, “by regular U5. / Ma i

here by Certify that the, Fore cine .
orb en. to File. Amended. Cn My Gil)

 

 

 

 

 

 

     

 

 

    
 

 

 

 

 

 

 

 

 

 

 

 

   

 
